Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
30, 2021.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-21-00140-CV



  IN RE HOUSTON AVIATION PARTNERS, LLC D/B/A MILLION AIR
                     HOUSTON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               164th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-54209

                          MEMORANDUM OPINION

      On March 12, 2021, relator Houston Aviation Partners, LLC d/b/a Million Air
Houston filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable C. Elliott Thornton, presiding judge of the 164th District
Court of Harris County, to vacate his November 4, 2020 denying relator’s plea to
the jurisdiction, grant the same, and dismiss real party in interest’s claims against
relator.

       Relator has not shown that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Spain.




                                         2